Citation Nr: 1425963	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-08 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher disability rating than 10 percent for degenerative disc disease and spondylosis of the thoracolumbar spine.

2.  Entitlement to a compensable disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1956 to June 1986. 

This appeal comes before the Board of Veterans' Appeals (Board) from February 2010 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that in an October 2013 statement the Veteran claimed that he was no longer capable of "any type of work" due to disabilities of his neck, back, and shoulders.  He is currently service connected for disabilities of his cervical spine and thoracolumbar spine.  Therefore, it appears that he might be raising the issue of entitlement to a total rating based on unemployability due to service-connected disabilities.  The Agency of Original Jurisdiction (AOJ) should request clarification from the Veteran concerning this matter and respond appropriately to any clarification received from the Veteran.

The record in this case consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


REMAND

Thoracolumbar Spine

The Veteran was afforded a VA examination addressing his thoracolumbar spine in January 2013.  The examiner found little loss of range of motion of the thoracolumbar spine, and while the examiner noted that the Veteran had pain, the examiner did not find that pain-related symptoms resulted in additional functional loss.  

Following its review of all of the evidence, to include the results of an MRI in February 2007 and the Veteran's statements, the Board is of the opinion that the report of the January 2013 examination probably does not accurately reflect the degree of severity of the Veteran's disability of the thoracolumbar spine.  In this regard, it appears to the Board that the Veteran did not report the extent of his pain and other symptoms at the examination.  Therefore, the Board has determined that he should be afforded another VA examination to determine the degree of severity of that disability.  The Veteran is hereby advised that it is important that he be forthright with the VA examiner(s) in reporting his level of pain and other symptoms.

Left Ear Hearing Loss

The Veteran was originally service connected for left ear high frequency hearing loss by an August 1986 rating action, within two months of his service separation and based on an audiometric examination conducted in April 1986.  (This April 1986 audiogram is contained within the Veteran's service records folder, but the audiogram readings were not recorded on the Veteran's service separation examination report from April 1986, with the audiometric readings section left blank.)  

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
  
The audiogram in 1986 reflected hearing loss in the left ear meeting 38 C.F.R. § 3.386 criteria for hearing loss disability.  While it also reflected hearing loss in the right ear under Hensley, and while audiometric shifts in right ear hearing are evident over the course of the Veteran's military career, the Veteran's right ear hearing loss at that time was not sufficient to qualify as a disability under 38 C.F.R. § 3.385.  

The Veteran at his December 2009 hearing loss examination complained of hearing loss in both ears since service.  Audiometric readings on that examination reflect hearing loss now in both ears meeting 38 C.F.R. § 3.385 criteria.  The Veteran's complaint at the December 2009 examination constitutes an informal claim for service connection for right ear hearing loss.  This claim should be developed and adjudicated by the AOJ before the Board decides the left ear hearing loss claim since the hearing loss in the right ear would be evaluated with the hearing loss in the left ear if service connection is granted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should undertake all indicated development and then adjudicate the claim for service connection for right ear hearing loss disability.  The Veteran should be informed of his appellate rights with respect to the decision.  

2.  The AOJ should obtain any outstanding records pertinent to the issues on appeal.

3.  Then, the RO or the AMC should afford the Veteran an  examination by an examiner or examiners with sufficient expertise to determine the nature and extent of all orthopedic and neurologic impairment due to his service-connected back disability.  The claims folders and any pertinent evidence in Virtual VA and VBMS that is not included in the claims folders should be made available to and reviewed by the examiner(s), and any indicated studies should be performed. 


The AOJ should ensure that all information required for rating purposes, to include an assessment of any additional limitation of motion during flare ups, on repeated use, and as a result of weakened movement, excess fatigability, and incoordination, is provided by the examiner(s).  In addition, the examiner(s) should provide an opinion concerning the impact of the disability on the Veteran's ability to work. 

The rationale for each opinion expressed also must be provided. 

4.  The AOJ also should undertake any other development it determines to be warranted. 

5.  Then, the AOJ should readjudicate the issues on appeal  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).


						(CONTINUED ON NEXT PAGE)



As noted above this case has been advanced on the Board's docket. It must also must be handled in an expeditious manner by the AOJ.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



